Title: From George Washington to William Herbert, 19 June 1784
From: Washington, George
To: Herbert, William



Dr Sir,
Mount Vernon June 19th 1784

With pleasure I received the invitation of the Master & Members

of Lodge No. 39, to dine with them on the Anniversary of St John the Baptist; if nothing unforeseen at present interfere’s, I will have the honor of doing it. for the polite, & flattering terms in which you have expressed their wishes, you will please to accept my thanks.
Your Servant (who has been detained on Acct of some business in wch I was engaged) brings the bundle you enquired after for my Brother.
I heard yesterday of a Ship destined for Liverpool, from your port. I pray you therefore to give the Letter for Sir Edwd Newenham, herewith sent, into the particular care of the Captn—to be put into the Post Office on his arrival in England. With esteem & regd I am—Dr Sir Yr most Obedt Servt

Go: Washington

